Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022, has been entered.
 
Status of Claims
Claims 1-5 and 7-17 were previously pending and subject to a Final Office Action having a notification date of July 21, 2022 (“Final Office Action”), with claims 10-17 being withdrawn.  Following the Final Office Action, Applicant filed an amendment on October 21, 2022 (“Previous Amendment”), amending claims 1, 3-5, 10, and 14 and canceling claim 8 which resulted in an Advisory Action dated October 31, 2022, indicating entry of the Previous Amendment.  Applicant then filed the RCE along with another amendment on November 17, 2022 (“Amendment”), amending claims 1, 10, and 14.  The present non-final Office Action addresses pending claims 1-5, 7, and 9 in the Amendment.


	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
Furthermore, while claim rejections under 35 USC 103 are not presented herein, the Examiner notes that the claims are now rejected under 35 USC 112 as set forth below.

Claim Objections
Claim 1 is objected to because of the following informalities:
	In line 14, it appears that “leaned” should be changed to --learned--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  MPEP 2163(I).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  MPEP 2163(I).
Independent claim 1 has been amended to recite, inter alia, “the identified associations of handwriting characteristics and the establishment of new categories allowing deriving new conditions from the machine learning.”  It appears this language was lifted from [0063] of the present specification which states:
The identified associations of handwriting characteristics and the establishment of new categories allows new conditions to be derived from the machine learning.  In some cases, the new conditions will be non-consequential; however it is possible that conditions that are generally undiagnosed at early stages can be identified. (Emphasis added).
	However, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  MPEP 2163.03.
In the present case, there is no disclosure in the specification (e.g., using words, structures, figures, diagrams, and formulas) regarding how the machine learning is used to derive “new conditions” based on the “identified associations of handwriting characteristics” and “new categories,” much less how “new categories” are established in the first place
Accordingly, persons skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
Claims 2-5, 7, and 9 are rejected for depending from rejected claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aspects" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the identified associations" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the establishment of new categories " in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, it is not understood how the machine learning is used to derive “new conditions” based on the “identified associations of handwriting characteristics” and “new categories,” much less how “new categories” are established in the first place.  Furthermore, it is unclear how the “new categories” and “new conditions” relate to the “diagnoses” and how/if the “new categories” are different from the “new conditions.”
Claims 2-5, 7, and 9 are rejected for depending from rejected claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Primary Examiner
Art Unit 3686